


110 HR 5861 IH: Florida Coastal Protection

U.S. House of Representatives
2008-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5861
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2008
			Ms. Castor introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Outer Continental Shelf Lands Act to
		  prohibit oil and gas preleasing, leasing, and related activities in certain
		  areas of the Outer Continental Shelf off the coast of Florida, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Florida Coastal Protection
			 Act.
		2.Prohibition of
			 oil and natural gas preleasing, leasing, and related activities in certain
			 areas off the coast of FloridaSection 18 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1344) is amended by adding at the end the
			 following:
			
				(i)Prohibition of
				oil and natural gas preleasing, leasing, and related activities in certain
				areas off the coast of Florida
					(1)ProhibitionNotwithstanding
				any other provision of this section or any other law, the Secretary may not
				offer for oil and gas leasing or preleasing or any related activity, any tract
				located in—
						(A)any area of the Eastern Gulf of Mexico that
				is referred to in section 104(a) of the Gulf of Mexico Energy Security Act of
				2006;
						(B)the portion of the
				South Atlantic Planning Area south of 30 degrees 43 minutes North Latitude;
				or
						(C)the Straits of Florida Planning
				Area.
						(2)Limitation on
				effectNothing in this
				subsection affects any right under any lease issued under this Act before the
				date of enactment of this
				subsection.
					.
		
